DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first elastic pad provided at an internal connection of the two first hollow pipe members and the second hollow pipe member of the cross member” in claim 5; and the “second elastic pad provided at an internal connection of the third hollow pipe member and the fourth hollow pipe member of the T-shaped member” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5 and 7 are objected to because of the following informalities: 
In claim 1 (line 5) “that each” should recite --wherein each--.
In claim 1 (line 6) “covered on” should recite --disposed in one of--.
In claim 1 (line 12) “through the first connecting hole” should recite --through one of the first connecting holes--.
In claim 1 (line 13) “through the second connecting hole” should recite --through one of the second connecting holes--.
In claim 2 (line 3) “covered on” should recite --disposed in--.
In claim 2 (line 5) “covered on the rest” should recite --disposed in one of the rest--. 
In claim 3 (line 2) “connecting hole” should recite --connecting holes--.
In claim 3 (line 3) “connecting hole” should recite --connecting holes--.
In claim 3 (lines 4-5) “first connecting hole and the second connecting hole” should recite --first connecting holes and the second connecting holes--.
In claim 5 (line 1) in Claim 1” should recite --in Claim 4--.
In claim 5 (line 2) “the internal” should recite --an internal--.
In claim 7 (line 2) “the internal” should recite --an internal--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites “a first elastic pad is provided at the internal connection of the two first hollow pipe members and the second hollow pipe member of the cross member, and the first elastic pad has a first opening hole”.
The specification and drawings fails to describe or show how a “first elastic pad” having a “first opening hole” can be provided at the internal connection of the two first hollow pipe members and the second hollow pipe member of the cross member; thus the specification fails to properly enable one of ordinary skill in the art to make and/or use such embodiment.  Accordingly, such limitation have not been further treated on their merits.  

The specification and drawings fails to describe or show how a “second elastic pad” having a “second opening” can be provided at the internal connection of the third hollow pipe member and the fourth hollow pipe member of the T-shaped member; thus the specification fails to properly enable one of ordinary skill in the art to make and/or use such embodiment.  Accordingly, such limitation have not been further treated on their merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bleicher (FR 2 191 636) in view of Lin1 (US 2018/0209460) and Lin2 (US 6,413,004).
As to claim 1, Bleicher discloses a furniture installation component, comprising: 
a connecting member 4 to be a hollow cylinder having a plurality of elastic ring structures 5,6 on its surface, and the plurality of elastic ring structures are equidistantly arranged on the connecting member; 
a first hollow furniture member 2 having a first connecting hole; and 
3 having a second connecting hole; 
wherein the connecting member passes through the first hollow furniture member through the first connecting hole, and the connecting member passes through the second hollow furniture member through the second connecting hole.  
Bleicher discloses a furniture installation component wherein a plurality of elastic ring structures are integrally-formed with the connecting member; instead of the connecting member having a plurality of grooves on its surface, and comprising a plurality of separately-formed elastic members wherein each of the plurality of elastic members is a ring structure and is disposed in one of the plurality of grooves.
Lin1 teaches a furniture installation component comprising a connecting member 12 having a plurality of grooves on its surface, and comprising a plurality of separately-formed elastic members 13 wherein each of the plurality of elastic members is a ring structure and is disposed in one of the plurality of grooves; the separately-formed elastic ring structures providing for greater compression of the ring structures and a greater clamping force between the connecting member and hollow pipe members 2 (Figure 2). 
Bleicher fails to explicitly disclose a furniture installation component wherein the first hollow furniture member comprising a cross member composed of a first hollow pipe member and a second hollow pipe member, and having four first connecting holes; and wherein the second hollow furniture member comprises a T-shaped member composed of a third hollow pipe member and a fourth hollow pipe member, and has three second connecting holes.  
Lin2 teaches a furniture installation component wherein a first hollow furniture member comprising a cross member A composed of a first hollow pipe member and a B composed of a third hollow pipe member and a fourth hollow pipe member (Figure 5 reprinted with annotations below), and has three second connecting holes; the cross-shaped and T-shaped members providing for greater utility and enabling a greater variety of furniture members to be assembled (Figures 1-6).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the furniture installation component disclosed by Bleicher wherein the first hollow furniture member comprising a cross-shaped member and the second hollow furniture member comprises a T-shaped member, as taught by Lin2, in order to provide for greater utility and to enable a greater variety of furniture members to be assembled.
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    244
    263
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    266
    287
    media_image2.png
    Greyscale


As to claim 2, Bleicher as modified by Lin1 discloses a furnitu   re installation component wherein the plurality of elastic members (13 Lin1 Figure 2) comprise a first elastic member (5 Bleicher; 13 Lin1 Figure 2) and a second elastic member (6 Bleicher; 13 Lin1 Figure 2); the first elastic member is disposed in one of the plurality of grooves 4, and the second elastic member is disposed in one of the rest of grooves of the connecting member; the first elastic member has a first external diameter and a first internal diameter; the second elastic member has a second external diameter and a second internal diameter;   the first internal diameter is equal to the second internal diameter; and the first external diameter is greater than the second external diameter.  
As to claim 3, Bleicher as modified by Lin1 and Lin2 discloses a furniture installation component where the first external diameter is larger than the diameters of the first connecting holes and the second connecting holes, and the second external diameter is smaller than the diameters of the first connecting holes and the second connecting holes; when the connecting member 4 passes through the cross member (A Lin2 Figure 6), the first elastic member (5 Bleicher; 13 Lin1 Figure 2) is abutted on the first connecting hole; and when the connecting member passes through the T-shaped member (B Lin2 Figure 5), the first elastic member is abutted on the second connecting hole.
As to claim 4, Bleicher as modified by Lin2 discloses a furniture installation component where the cross member (A Lin2 Figure 6) is composed by connecting two first hollow pipe members 42 and one second hollow pipe member 42, the surface of the second hollow pipe member has two opposite first openings, so that the two first hollow pipe members are vertically connected to the two opposite first openings, respectively.  
As to claim 6, Bleicher as modified by Lin2 discloses a furniture installation component wherein the T-shaped member (B Lin2 Figure 5) is composed of a third 42 and a fourth hollow pipe member 42, and the third hollow pipe member has a second opening on its surface, so that the fourth hollow pipe member is vertically connected to the second opening. 
As to claim 8, Bleicher as modified by Lin2 discloses a furniture installation component wherein the cross member (A Lin2 Figure 6) and the T-shaped member (B Lin2 Figure 5) are integrally formed.  
As to claim 9, Bleicher fails to disclose a furniture installation component wherein the connecting member, the cross member, and the T-shaped member are made of a metal material or a metal alloy material.  Bleicher does not disclose any structural or functional significance as to the specific material of the connecting member, cross member and T-shaped member.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the furniture installation component disclosed by Bleicher as modified by Lin1 wherein the connecting member, the cross member, and the T-shaped member are made of a metal material or a metal alloy material, as Bleicher does not disclose any structural or functional significance as to the specific material of the connecting member, cross member and T-shaped member, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/21/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619